Citation Nr: 0916610	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right tibia 
disorder, claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.  

2.  Entitlement to service connection for a left tibia 
disorder, claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.  

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.  

4.  Entitlement to service connection for a thoracolumbar 
spinal disorder, claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his Friend


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1979 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, denying the Veteran's claims of service 
connection.  

The Veteran requested and was afforded a videoconference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC at the RO in Muskogee, Oklahoma in March 2007.  
A written transcript of this hearing was prepared and 
incorporated into the evidence of record.  

This claim was previously before the Board in October 2007 
and remanded for additional evidentiary development.  Such 
development has now taken place and the Board may now proceed 
with appellate review.  

The issue of service connection for a left tibial disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right tibia disorder did not manifest 
during military service, and was not caused by or aggravated 
by the Veteran's service-connected osteoarthritis of the left 
knee, status post excision of osteochondroma.  

2.  The Veteran's right knee disorder did not manifest during 
military service, and was not caused by or aggravated by the 
Veteran's service-connected osteoarthritis of the left knee, 
status post excision of osteochondroma.  

3.  The Veteran's thoracolumbar spinal disorder did not 
manifest during military service, and was not caused by or 
aggravated by the Veteran's service-connected osteoarthritis 
of the left knee, status post excision of osteochondroma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right tibia 
disorder, to include as secondary to the Veteran's service-
connected osteoarthritis of the left knee, status post 
excision of osteochondroma, have not been met.  38 U.S.C.A §§ 
1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.159 (2008).  

2.  The criteria for service connection for a right knee 
disorder, to include as secondary to the Veteran's service-
connected osteoarthritis of the left knee, status post 
excision of osteochondroma, have not been met.  38 U.S.C.A §§ 
1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.159 (2008).  

3.  The criteria for service connection for a thoracolumbar 
spinal disorder, to include as secondary to the Veteran's 
service-connected osteoarthritis of the left knee, status 
post excision of osteochondroma, have not been met.  
38 U.S.C.A §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2005 and February 2007 that, 
collectively, fully addressed all notice elements.  The 
February 2005 letter was sent prior to the initial RO 
decision in this matter as well.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of these claims in the February 2007 letter, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims adjudicated herein 
are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in November 2002, March 2006 and December 2008, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.   Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A Veteran's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

In the present case, the Veteran is claiming service 
connection for disorders he believes to be secondary to his 
service-connected left knee disorder.  The record establishes 
that the Veteran was diagnosed with osteochondroma of the 
left femur during active duty in January 1980.  Diagnoses of 
Osgood-Schlatter's disease and chondromalacia were also 
assigned to the Veteran's left knee.  Surgery was performed 
in February 1980 to excise the osteochondroma.  The Veteran 
was hospitalized with an infection of the left lower 
extremity in April 1980 and was diagnosed with possible 
septic knee.  The Veteran was discharged from service because 
of this disability, and granted service connection for 
osteoarthritis of the left knee in a January 2003 rating 
decision.  It is this disability that the Veteran believes 
has resulted in his additional disabilities currently on 
appeal.  

Right Tibial Disorder

The Veteran contends that he is entitled to service 
connection for a right tibia disorder, to include as 
secondary to his service-connected left knee disorder.  
However, as outlined below, the preponderance of the evidence 
demonstrates that the Veteran's right tibia disorder did not 
manifest during service, and was not caused by or aggravated 
by the Veteran's left knee disorder.  As such, service 
connection is not warranted for a right tibia disorder.  

The Board will first address the Veteran's contention that 
his right tibia disorder is secondary to his service-
connected left knee disorder.  As previously discussed, 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran was afforded VA examination in December 2008 to 
determine if his right tibia disorder was secondary to his 
service-connected left knee disorder.  The Veteran reported 
having right tibia pain since 1992 that has continued to 
worsen over time.  The examiner concluded that the Veteran's 
right tibia disorder was not caused by or a result of his 
service-connected left knee condition.  The examiner also 
opined that it was less likely than not that the Veteran's 
right tibial disorder was permanently aggravated by his 
service-connected left knee disorder as well.  The examiner 
noted that the Veteran did have an exceptional case of 
Osgood-Schlatter's disease on the right lower extremity with 
evidence of an old ununited ossification of the center right 
tibial plateau.  However, the examiner concluded that both of 
these conditions occur during bony development in childhood 
and early teens. 

The examiner noted that the Veteran was 19 and 20 years old 
during service, and indicated that bony development could 
possibly still be occurring at this age for a male.  
Therefore, it was the examiner's opinion that it was much 
more likely that the right tibia disorder was caused by 
Osgood-Schlatter's disease developed prior to the Veteran's 
enlistment with in the military.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran's 
right tibia disorder is not secondary to his service-
connected left knee disorder.  In addition to physically 
examining the Veteran, the December 2008 VA examiner reviewed 
the Veteran's military records and his claims file and 
concluded that a connection between the Veteran's service-
connected left knee disorder and his current right tibia 
disorder was not likely.  The record contains no competent 
medical evidence suggesting otherwise.  

While the Veteran contends that his right tibia disorder is 
secondary to his service-connected left knee disorder, the 
Board has also considered whether service connection is 
warranted on a direct basis as well.  However, the Board 
finds that direct service connection is not warranted in this 
case.  In order for a claim to be granted on a direct basis, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; 
Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.

In the present case, there is no evidence of the in-service 
occurrence of a disease or injury of the Veteran's right 
tibia.  According to the Veteran's September 1979 enlistment 
examination report, his lower extremities were normal at the 
time of enlistment.  The Veteran did seek treatment for right 
knee pain on one occasion, but there is no evidence of 
treatment of the right tibia.  As such, the evidence does not 
establish that a chronic right tibia disorder manifested 
during the Veteran's military service.  

The first evidence of treatment of the right lower extremity 
after the Veteran's separation from active duty is dated 
November 2002.  The Veteran was found to have a nontender, 
nonerythematous, non-hot increase in bone density over the 
tibial tuberosity of the right lower extremity.  This was 
noted to be approximately three times the size of the one on 
his left lower extremity.  The examiner concluded that the 
Veteran had altered anterior tibial metaphysical contour and 
multiple right pretibial calcifications.  

The Veteran was afforded additional examination of the lower 
extremities in March 2006.  The examiner found no evidence of 
any altered tibial contour except that the tibial 
tuberosities bilaterally were enlarged due to Osgood-
Schlatter's disease.  The examiner noted that this was a 
benign condition.  The right tibial tuberosity was noted to 
be more prominent and mildly tender.  There was no evidence 
of functional limitation on standing or walking as a result 
of this right tibia disorder.  X-rays were performed as part 
of this examination and interpreted to reveal nonunion of the 
anterior tibial apophysis, otherwise normal.  The examiner 
diagnosed the Veteran with Osgood-Schlatter's disease of the 
right tibia.  

Finally, as previously noted, the Veteran was last afforded 
VA examination of the right tibia in December 2008.  This 
examiner did not suggest that the Veteran's right tibia 
disorder was etiologically related to the Veteran's military 
service, but rather opined that it was much more likely that 
the right tibia disorder was caused by Osgood-Schlatter's 
disease developed prior to the Veteran's enlistment with the 
Marines.  Therefore, the only etiological evidence of record 
regarding the Veteran's right tibia is a negative etiological 
opinion.  

To be clear, the Board is not making a finding herein as to 
whether the Veteran's right tibia disorder preexisted his 
military service based on this opinion.  Again, the Veteran's 
lower extremities were normal at the time he entered service, 
and as such he is presumed to have been in sound condition at 
that time (as far as his extremities are concerned anyway).  
See 38 U.S.C.A. § 1111.  And, to rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence both that the disorder existed prior to service and 
that it was not aggravated by service.  Such evidence does 
not appear in the record.

In any event, the Board recognizes that the above evidence 
indicates that the Veteran has a current disability of the 
right tibia.  However, the existence of a present disability 
is not in and of itself sufficient to warrant a grant of 
service connection.  There must also be evidence of in-
service occurrence or aggravation, and medical evidence 
linking the Veteran's disability to his military service.  As 
previously discussed, there is no evidence of in-service 
incurrence of the disability.  Likewise, there has been no 
etiological opinion provided by a competent medical examiner 
linking the Veteran's right tibia disorder to his military 
service or his service-connected left knee disorder.  

Furthermore, when considering whether or not to grant a claim 
for service connection, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
the right tibia for approximately 22 years after separation 
from service tends to establish that the Veteran's current 
right knee disorder is not a result of his military service.

As a final matter, the Board recognizes that the Veteran 
believes his right tibia disorder is related to his service-
connected left knee disorder.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  As such, the Veteran's opinion is not competent 
evidence of a nexus, and the Board is more persuaded by the 
negative etiological opinion provided by the December 2008 VA 
examiner.  

In conclusion, the Board finds that the Veteran is not 
entitled to service connection for his right tibia disorder.  
The Veteran was afforded VA examination in December 2008 in 
which he was thoroughly examined and his medical history was 
considered.  The examiner was of the opinion that it was not 
likely that the Veteran's right tibia disorder was related to 
his service-connected left knee disorder.  Furthermore, the 
evidence does not suggest that the Veteran was treated for a 
right tibia disorder until 2002, which is approximately 22 
years after the Veteran's separation from military service.  
The preponderance of the evidence does not suggest that the 
Veteran's current right tibia disorder is directly related to 
the Veteran's military service or that it was aggravated by 
his military service.  As such, service connection is not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a disorder of the right tibia, to 
include as secondary to a service-connected left knee 
disorder, must be denied.

Right Knee Disorder

The Veteran contends that he is entitled to service 
connection for a right knee disorder, to include as secondary 
to his service-connected left knee disorder.  However, as 
outlined below, the preponderance of the evidence 
demonstrates that the Veteran's right knee disorder did not 
manifest during service, and was not caused by or aggravated 
by his service-connected left knee disorder.  As such, 
service connection is not warranted for a right knee 
disorder.  

The Board will first address the Veteran's contention that 
his right knee disorder is secondary to his service-connected 
left knee disorder.  As previously discussed, service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In March 2006, the Veteran was afforded VA examination for 
his right knee.  The Veteran reported constant pain in his 
right knee at this time.  The examiner noted that the Veteran 
had no limitation of motion or functional impairment due to 
pain in his right knee.  Furthermore, there was no evidence 
of swelling, edema, effusion, instability or weakness.  The 
examiner did find mild tenderness at the pretibial body which 
was opined to be due to Osgood-Schlatter's disease.  X-rays 
were taken of the right knee and interpreted to be negative.  
The examiner concluded that the Veteran's right knee disorder 
was not likely due to excision of the osteochondroma of the 
left lower extremity.  The examiner noted that Osgood-
Schlatter's is a benign condition that does not cause any 
secondary conditions.  Further, the examiner explained that 
this disorder does not usually cause any limitation of 
movements or functions.  

The Veteran was afforded an additional VA examination of the 
right knee in December 2008.  At this time, the Veteran 
reported that he was originally diagnosed with Osgood-
Schlatter's at the age of 12.  He did not remember which 
knee, or knees, this pertained to.  The Veteran noted that 
his indication upon enlistment in 1979 that he suffered from 
a "trick" or locked knee was probably related to this.  
However, the Veteran reported that the pain in his knee had 
become progressively worse since this time.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
right knee, with bilateral Osgood-Schlatter's disease.  The 
disease was greater in the right knee than in the left.  The 
examiner also noted a diagnosis of chondromalacia by history 
for the Veteran's left knee, but there were no current signs 
of that condition upon examination.  

The examiner concluded that the Veteran's right knee 
degenerative joint disease was not caused by or a result of 
the Veteran's service-connected left knee condition.  The 
examiner also opined that it was less likely than not 
permanently aggravated by his left knee condition.  The 
examiner noted that the Veteran's degenerative joint disease 
was consistent with his age.  Further, the examiner noted 
that there was no evidence of abnormal weight bearing on the 
left that would have led to asymmetric wear on the right 
knee.  

Based on the above evidence, the Board concludes that the 
Veteran's right knee disorder is not secondary to his 
service-connected left knee disorder.  The Board recognizes 
that the record contains a December 2004 letter from a VA 
doctor indicating that it was his opinion that the Veteran's 
right knee and lower back disorders were more likely than not 
aggravated by the Veteran's history of favoring his left leg.  
However, for the reasons discussed below, the Board has not 
found this opinion to be persuasive.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In the present case, in his December 2004 letter, the VA 
doctor did not indicate whether he reviewed the Veteran's 
claims file or service medical records.  Rather, he noted 
treating the Veteran since March 2004 for a history of low 
back pain and bilateral knee pain.  The VA examiners of March 
2006 and December 2008, however, both indicated that they 
reviewed the Veteran's entire claims file.  Further, neither 
examiner found evidence of abnormal weight bearing on the 
left that might result in disability to the right knee.  

Therefore, the Board assigns more weight and validity to the 
findings made by the latter two VA examiners.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  

While the Veteran has contended that his right knee disorder 
is secondary to his service-connected left knee disorder, the 
Board has also considered whether service connection is 
warranted on a direct basis as well.  However, for many of 
the reasons already outlined above, the Board finds that 
direct service connection is not warranted either.  In order 
for a claim to be granted on a direct basis, there must be 
competent evidence of current disability, incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom.; Epps v. West, 18 
S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

In the present case, there is no evidence of a chronic in-
service disease or injury of the Veteran's right knee.  
According to the Veteran's September 1979 enlistment 
examination, the Veteran's lower extremities were normal at 
the time of enlistment.  The Veteran reported that he had, or 
had in the past, a "trick" or locked knee.  The Veteran did 
not indicate which knee he was referring to, and no defects 
or diagnoses were noted at the time of enlistment.  The 
Veteran was treated in January 1980 with complaints of pain 
in both of his knees.  However, the remainder of the 
Veteran's service medical records, which reflect extensive 
treatment for and complaints related to a left knee disorder, 
are silent regarding a right knee disorder.  As such, the 
evidence does not establish that a chronic right knee 
disorder manifested during the Veteran's military service.  

This conclusion is supported by the lack of post-service 
medical evidence of right knee pain.  The first evidence of 
treatment of the right lower extremity after the Veteran's 
separation from active duty is a November 2002 treatment 
note.  The Veteran was found to have a nontender, 
nonerythematous, non-hot increase in bone density over the 
tibial tuberosity on the right lower extremity.  However, 
there was no evidence of joint pain or effusion on the 
ballottement of the patella or tenderness with compression at 
the lateral joint margins.  

The Veteran was also afforded VA examination in November 2002 
for his right knee.  The Veteran reported pain in both of his 
knees, but less so in his right knee.  X-rays were taken, 
which revealed mild to moderate osteoarthritic changes 
considering the Veteran's age.  These changes were more 
prominent in the left knee than the right.  The examiner 
noted that a historical correlation was suggested regarding 
remote Osgood-Schlatter's disease with bilateral altered 
anterior tibial metaphysical contour and multiple large right 
pretibial calcifications.  The examiner noted that the 
Veteran required no assistive devices.  Also, the Veteran's 
gait was found to be normal, as there was equal wear on both 
of the Veteran's tennis shoes.  There was evidence of mild 
clicking of the right knee during flexion and extension, but 
the Veteran was capable of a full range of motion without 
pain.  The final diagnosis was mild to moderate 
osteoarthritis of the knees bilaterally.  No opinion was 
offered linking this to the Veteran's military service.  

Since the Veteran has been diagnosed with arthritis of the 
knee, the Board has also considered whether the presumption 
of in-service incurrence may be presumed.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, there 
is no evidence of arthritis of the right knee until 2002, 
which is more than one year after the Veteran's separation 
from service.  As such, the presumption of in-service 
incurrence is not applicable.  

In April 2003, the Veteran was again treated by VA for his 
right leg pain.  The Veteran reported having this pain for 
the last 6 years.  He was unsure what he had done to cause 
this pain.  This evidence supports the Board's conclusion 
that the presumption of in-service incurrence is not 
applicable, as it suggests that the Veteran did not suffer 
from chronic knee pain within one year of his separation from 
active duty.  

Finally, as previously discussed, the Veteran was afforded VA 
examination of the right knee in March 2006 and December 
2008.  During the March 2006 VA examination, the Veteran 
reported having pain in his right knee all the time.  The 
Veteran expressed his belief that his right knee pain began 
as a result of him favoring his left knee.  Upon examination, 
the Veteran was found to have mild tenderness of the tibia 
due to Osgood-Schlatter's disease, but otherwise, the 
examiner found no evidence of tenderness of the right knee.  
X-rays of the right knee revealed a negative right knee with 
nonunion of the anterior tibial aphphysis.  The examiner did 
not suggest that the Veteran's complaints of right knee pain 
were related to his military service.  

During the December 2008 VA examination, the Veteran reported 
that he was diagnosed with Osgood-Schlatter's disease at age 
12.  The Veteran indicated that this is probably what he was 
referring to when he indicated a history of "trick" or 
locked knee upon enlistment, but the Veteran indicated that 
he did not remember if just one or both of his knees were 
involved at this time.  The examiner noted that the Veteran 
complained of bilateral knee pain during service in January 
1980, but noted that subsequent treatment records did not 
indicate further complaints regarding the right knee.  It was 
also noted that the next evidence of right knee complaints 
was in November 2002.  Upon examination, the Veteran 
indicated that he could not recall previous treatment for a 
right knee disability, but he noted that his pain had 
gradually worsened over the last 22 years.  The examiner did 
not suggest that the Veteran's right knee condition had its 
onset during the Veteran's military service or that it 
preexisted service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
the right knee for approximately 22 years after separation 
from service tends to establish that the Veteran's current 
right knee disorder is not a result of his military service.

Finally, the Board recognizes that the Veteran believes his 
right knee disorder to be related to his service-connected 
left knee disorder.  However, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's opinion does not outweigh the numerous 
medical opinions of record suggesting that there is no 
etiological nexus between the Veteran's right knee pain and 
his service-connected left knee disability.  

In conclusion, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for his right knee disorder.  The Veteran was 
afforded two VA examinations in which he was thoroughly 
examined and his medical history was considered.  Both 
examiners were of the opinion that the Veteran's right knee 
disorder was not related to his service-connected left knee 
disorder.  Furthermore, the evidence does not suggest that 
the Veteran was treated for a chronic right knee disorder 
until 2002, which is approximately 22 years after the 
Veteran's separation from service.  There is no medical 
evidence of record suggesting that the Veteran's current 
right knee disorder is directly related to the Veteran's 
military service or that his right knee disorder was 
aggravated by this service.  As such, service connection is 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder, to include 
as secondary to a service-connected left knee disorder, must 
be denied.

Thoracolumbar Spinal Disorder

The Veteran contends that he is entitled to service 
connection for a thoracolumbar spinal disorder, to include as 
secondary to his service-connected left knee disorder.  
However, as outlined below, the preponderance of the evidence 
demonstrates that the Veteran's thoracolumbar disorder did 
not manifest during service, and was not caused by or 
aggravated by the Veteran's left knee disorder.  As such, 
service connection is not warranted for a thoracolumbar 
spinal disorder.  

The Board will first address the Veteran's contention that 
his thoracolumbar spinal disorder is secondary to his 
service-connected left knee disorder.  As previously 
discussed, service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

In March 2006, the Veteran was afforded VA examination of the 
spine.  The Veteran reported hurting his back while in 
service, but he stated that he did not seek medical treatment 
for this injury.  It was also noted that the Veteran injured 
his back in 1999 when he was walking downhill with his dogs.  
The Veteran reported that the ground gave way under him and 
he slid and fell down, injuring his back.  The examiner 
diagnosed the Veteran with minimal degenerative joint disease 
of the lumbosacral spine with zero to minimal functional loss 
due to pain.  X-rays were also performed upon examination, 
revealing mild spondylosis with small scattered osteophytes.  
The Veteran's spine was found to be normal otherwise.  Based 
on this evidence, and a review of the Veteran's claims file 
and service medical records, the examiner opined that the 
Veteran's spinal disorder was less likely than not due to his 
arthralgia and excision of the osteochondroma of the left 
femur condition since there was no evidence of any abnormal 
weight bearing or altered gait.  

The Veteran was afforded additional VA examination of his 
spine in December 2008.  The examiner noted that the first 
evidence of back pain was a March 2000 treatment record in 
which the Veteran complained of injuring his back some 3 days 
earlier when he slipped and twisted his back while walking 
his dogs.  The next treatment of record was in October 2000 
when the Veteran reported jumping off of a rock and falling 
into a lake on his tail bone.  X-rays revealed a probable 
right distal sacral fracture at that time.  During the 
December 2008 examination, the Veteran reported that these 
injuries occurred when his left knee gave out, causing him to 
fall.  However, during his March 2006 VA examination, the 
Veteran reported that he fell when walking his dogs because 
the ground gave way under him.  Likewise, the initial October 
2000 treatment note indicates that the Veteran jumped into 
the lake on his own rather than falling because of his left 
knee.  The examiner noted that the next evidence of treatment 
was a November 2001 treatment note in which the Veteran 
reported severe back pain commencing the previous day.  The 
Veteran reported having this pain for the last 20 years at 
this time.  

The examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar spine with radiculopathy.  It was the 
examiner's opinion that the Veteran's spinal disorder was not 
caused by his service-connected left knee disorder, and that 
it was less likely than not that his spinal disorder was 
permanently aggravated by the Veteran's left knee disorder.  
The examiner explained that if the Veteran's knee disorder 
was severe enough to cause gait abnormality, there would 
likely be earlier evidence of treatment for this disorder.  

Based on the above evidence, the Board finds that the 
Veteran's spinal disorder is not secondary to and was not 
aggravated by his service-connected left knee disorder.  The 
Board again recognizes that the record contains a letter from 
a VA doctor indicating that the Veteran's right knee and 
lower back disorders were more likely than not aggravated by 
the Veteran's history of favoring his left leg.  However, for 
reasons already discussed, the Board has not found this 
opinion to be persuasive.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In the present case, and as noted above, in his December 2004 
letter, the VA doctor did not indicate whether he reviewed 
the Veteran's claims file to include service medical records.  
Rather, he noted treating the Veteran since March 2004 for a 
history of low back pain and bilateral knee pain.  The VA 
examiners of March 2006 and December 2008, however, both 
indicated that they reviewed the Veteran's entire claims 
file.  Further, neither examiner found evidence of an 
abnormal gait that would result in disability to the spine.   

Therefore, the Board assigns more weight and validity to the 
findings made by the latter two VA examiners.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  

While the Veteran has contended that his back disorder is 
secondary to his service-connected left knee disorder, the 
Board has also considered whether service connection is 
warranted on a direct basis as well.  However, for many of 
the reasons already outlined above, the Board finds that 
direct service connection is not warranted either.  

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

In the present case, there is no evidence of an in-service 
disease or injury related to the Veteran's spine.  According 
to the Veteran's September 1979 enlistment examination, the 
Veteran had a normal spine and musculoskeletal system at the 
time of enlistment.  The Veteran also denied ever suffering 
from recurrent back pain.  The Veteran's subsequent service 
medical records are completely silent regarding treatment of 
his spine.  In May 1980, the Veteran was treated for left 
side back pain, but this was determined to be a muscle 
strain.  The Veteran was treated with a balm and instructed 
to take hot showers, and there is no evidence of additional 
in-service treatment for this condition.  As such, it appears 
this was an acute and transitory incident, resolving prior to 
separation.  

Upon separation, the Veteran was seen with complaints of back 
pain in February 1981.  According to a VA treatment note, the 
Veteran got in a confrontation that was described as a 
"fight" with security officers.  The Veteran reported a 
number of injuries at this time, including neck and back 
pain.  However, there is no evidence of follow-up treatment 
or additional treatment for the Veteran's back until March 
2000, when the Veteran reported injuring his back some 3 days 
earlier when he slipped and twisted his back while walking 
his dogs.  This extensive length of time without record of 
treatment suggests that the Veteran did not suffer from a 
chronic back disorder at the time of his separation from the 
military.  The next treatment of record was an October 2000 
treatment note in which the Veteran reported jumping off of a 
rock and falling into a lake on his tail bone.  Finally, in 
November 2001, the Veteran reported excruciating back pain 
commencing the previous day while he was walking up a flight 
of stairs.  These records do not suggest that the Veteran had 
a history of back pain prior to these events.  Also, since 
this evidence suggests a number of alternative theories for 
the onset of the Veteran's current back pain, it does not 
provide support in favor of the Veteran's claim.  

The Board recognizes that the Veteran reported in November 
2001 that he had suffered from back pain for approximately 20 
years.  The Veteran also testified in his March 2007 hearing 
that he had suffered from major back problems since around 
1990.  However, the Board does not find this evidence to be 
reliable as it is contradicted by the evidence of record.  
The record does not demonstrate that the Veteran sought 
treatment for his back after separation until 2000, aside 
from injuries incurred during a fight in 1981.  This is 
approximately 20 years after the Veteran's separation from 
active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for a back disorder, or complaints of back pain, 
for approximately 20 years after separation from service 
tends to establish that the Veteran's current back disorder 
is not a result of his military service.

As a final matter, the Board recognizes that the Veteran 
believes his low back disorder is related to his chronic left 
knee disorder.  However, as already noted a number of times, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  As such, the Veteran's opinion is 
not sufficient to overcome the numerous medical records 
suggesting that there is no etiological connection between 
his back pain and his left knee disability.  

In conclusion, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for his thoracolumbar spinal disorder.  The 
Veteran was afforded two VA examinations in which he was 
thoroughly examined and his medical history was considered.  
Neither examiner was of the opinion that the Veteran's back 
disorder was related to his service-connected left knee 
disorder.  Furthermore, the evidence does not suggest that 
the Veteran suffered from a chronic back disorder until after 
he injured it in 2000, which is approximately 20 years after 
the Veteran's separation from service.  There is no medical 
evidence of record suggesting that the Veteran's current back 
disorder is directly related to the Veteran's military 
service.  As such, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a thoracolumbar spinal disorder, to 
include as secondary to a service-connected left knee 
disorder, must be denied.


ORDER

Entitlement to service connection for a right tibia disorder 
claimed as secondary to service-connected osteoarthritis of 
the left knee, status post excision of osteochondroma, is 
denied.  

Entitlement to service connection for a right knee disorder 
claimed as secondary to service-connected osteoarthritis of 
the left knee, status post excision of osteochondroma, is 
denied.  

Entitlement to service connection for a thoracolumbar 
disorder claimed as secondary to service-connected 
osteoarthritis of the left knee, status post excision of 
osteochondroma, is denied.  


REMAND

The Veteran is also seeking service connection for a left 
tibia disorder, to include as secondary to his service-
connected left knee disorder.  However, further development 
is required for this claim as certain action requested in the 
October 2007 Board remand has not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

Specifically, the examiner was asked to provide an opinion as 
to whether it was at least as likely as not that each of the 
Veteran's diagnosed disabilities were caused by or aggravated 
by his service-connected left knee disability.  The examiner 
noted that the Veteran exhibited some evidence of persistent 
Osgood-Schlatter's disease of the left tibia upon 
examination.  However, the examiner did not offer an 
etiological opinion, noting instead that the Veteran 
indicated during the examination that he had only intended to 
file a claim for a right tibia disorder, and not a left one 
as well.  Regardless of this fact, the Veteran has perfected 
an appeal regarding his left tibia, and as such, a nexus 
opinion is necessary for the Board to proceed.  

The Veteran should also be notified that if he wishes to 
withdraw his appeal on this issue, he must do so in writing 
to VA.  Otherwise, VA will continue to adjudicate this claim.  
See 38 C.F.R. § 20.204 (2008).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The intent of the statement made by the 
Veteran upon examination in December 2008 
should be clarified.  The Veteran should 
be notified that if he desires to stop 
pursuing a claim for a left tibia 
disorder, then he must provide VA with a 
written statement withdrawing his claim.  
Otherwise, VA will continue to adjudicate 
the Veteran's claim.  

2. If no response is received from the 
Veteran, or the Veteran indicates a desire 
to continue with his claim for a left 
tibia disorder, the claims file should be 
returned to the December 2008 VA examiner 
for preparation of an addendum to this 
examination report.  Additional 
examination is not necessary unless deemed 
so by the examiner.  The examiner should 
provide an opinion regarding the nature 
and etiology of the Veteran's left tibia 
disorder.  Based upon the examiner's 
report and the Veteran's pertinent medical 
history, the examiner should provide a 
diagnosis with respect to this disorder as 
well as an opinion as to whether it is at 
least as likely as not that the diagnosed 
disability is caused by or aggravated by 
his service-connected left knee disorder.  
If the examiner concludes that the 
Veteran's left tibia disorder was 
aggravated by his service-connected left 
knee disorder, the examiner should 
indicate the extent of such aggravation.  

3. After ensuring the proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them the applicable opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


